Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Election/Restriction
                                  REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
2.1.	Group (I), claims 1- 13 and 19, drawn for Process for polymerizing β-Butyrolactone.  
2.2.	Group (II), claims 14 and 15, drawn to Catalyst/ initiator system for polymerizing β-Butyrolactone. 
2.3.	Group (III), claims 16-18, drawn to Polyhydroxybutyrate polymer obtained by the process of Claim 1. 


Groups (I) - (III)  lack unity of invention because even though the inventions of these groups require the technical feature of Claim 14 as a  Catalyst/initiator;  this technical feature is not a special technical feature as it does not make a contribution over the prior art of record ( specifically Kodama et al  – reference cited by ISR and Applicant on IDS filed June 17, 2020) as  explained in  Written opinion of the international searching authority  for parent Application PCT/ EP2018/082120 ( see Application File and IDS filed on 06/17/2020 – attached).
4.	In an event if any of Groups (I) to (III) would be elected for examination on the merits additional Requirement to Elect Single disclosed Specie will apply.
4.1.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
4.2.	For Group (II):
	Different  species  comprising different   Catalyst/initiator system, wherein specific Rare earth Metal and  all radicals RZ , Ra ,  Me+, (MeZ)+ and Z are identified and elected.  Applicant is required, in reply to this action, to elect a  single specie of a Specific Catalyst/initiator system  for Group (II) as  to which the claims shall be restricted if no generic claim is finally held to be allowable. Claim 14 is generic.

For Group (III):
 Polyhydroxybutyrate polymer obtained in presence a specific catalyst/initiator system ( see 4.2.)	
4.4.	For Group (I):
Specie as Specific process for polymerization of β-butyrolactone comprising use of Specific Catalyst /Initiator system ( as explained in paragraph 4.2.), wherein Catalyst prepared from using specific compound of Formula (III),  in situ  ( see Claim 4) or isolated ( see Claim 5), using specific nucleophilic ligand ( see Claims 9 and 19), specific nucleophilic unit of Claim 10, and specific co-catalyst of Claim 12.
5.	Applicant is required, in reply to this action, to elect a  specific invention ( specific Group)  and single specie  for elected Group  as  to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 14 and 16.
6.	A telephone call was made to Applicant on October 7, 2021  to request an oral election to the above restriction requirement, but did not result in an election being made.
an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
9.	Applicant's attention directed to Claims 1-13 and 19 ( Group (I)) wherein Claim 1 directed to Process for polymerizing butyrolactone. However, all active steps of Claims 1-13 and 19 directed to process of making Catalyst system. Therefore, Applicant's Claims 1-13 and 19 directed to two different and independent inventions which is improper. 
	Applicant advised to claim process of obtaining Catalyst separately from process of using this Catalyst for polymerization of butyrolactone.
			       	                Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763